              Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

 BLAKE ESTRADA, individually and on behalf of all Case No.: 7:20-cv-00140
 others similarly situated,                       Collective Action & Rule 23 Class Action

 v.

 MULHOLLAND ENERGY SERVICES, LLC.


                                           COMPLAINT

                                              SUMMARY

       1.      This lawsuit seeks to recover overtime compensation for Blake Estrada and his

similarly situated co-workers who held the position of Rig Technician and all other similar hourly non-

exempt employees (collectively, “Non-Exempt Workers”) - who work or have worked for Mulholland

Energy Services, LLC. (“MES”) nationwide.

       2.      MES is a leading oilfield support service company providing safe and efficient

excavation and tank cleaning services to meet the needs of customers in the Permian Basin in Texas

and New Mexico. MES’s services include: hydro-excavation, rig and tank cleaning, fluid hauling, end

dumps/solids hauling, hot oil services, casing clean drift, tally, and project waste management.

Headquartered in Midland, Texas, MES maintains sites in Pecos, Texas; Big Lake, Texas; Loving, New

Mexico; Chickasha, Oklahoma; and San Antonio, Texas.

       3.      As a result, MES employs and compensates hundreds of oilfield workers throughout

the United States.

       4.      Plaintiff and similarly situated Non-Exempt Workers typically work 80 plus hours per

week, for several weeks straight.

       5.      Despite this, MES’s Non-Exempt Workers do not receive overtime pay for all hours

worked in excess of 40 per workweek in violation the Fair Labor Standards Act § 201 et seq. (“FLSA”).

                                                  1
               Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 2 of 8



Rather, MES will often deduct hours worked over 40 from Non-Exempt Workers’ total hours for

hours accumulated between picking up equipment at MES’s yard and transporting said equipment to

a work site.

        6.      Estrada brings this action on behalf of himself and similarly situated current and

former Non-Exempt Workers who elect to opt-in to this action pursuant to the FLSA, and specifically,

the collective action provision of 29 U.S.C. § 216(b) to remedy violations of the wage-and-hour

provisions of the FLSA by MES that has deprived Estrada and similarly situated Non-Exempt

Workers of their lawfully earned wages.

        7.      Estrada also bring this action on behalf of himself and similarly situated Non-Exempt

Workers in New Mexico pursuant to Federal Rule of Civil Procedure 23 (“Rule 23”) to remedy

violations of the New Mexico Minimum Wage Act, NMSA 50-4-19, et seq., (“NMMWA”).

                                     JURISDICTION AND VENUE

        8.      This Court has original jurisdiction under 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331(a),

1332(a), and/or pursuant to 28 U.S.C. § 1367.

        9.      The proposed collective action includes a total number of plaintiffs in excess of 100.

        10.     Venue is proper in the Western District of Texas because MES has its corporate

headquarters based in this District and performs business in this District.

                                                PARTIES

        11.     Blake Estrada (“Estrada”) is an adult individual who is a resident of the State of Texas.

        12.     Estrada was employed by MES as a Rig Technician from approximately December

2019 through April 2020.

        13.     At all relevant times, Estrada was an “employee” of MES as defined by the FLSA and

the NMMWA.




                                                   2
               Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 3 of 8



         14.    At all relevant times, MES was Estrada’s “employer” as defined in the FLSA and the

NMMWA.

         15.    A written consent form for Estrada is being filed with this Class Action Complaint.

                                            DEFENDANT

         Mulholland Energy Services, LLC

         16.    MES has co-owned and/or co-operated all MES corporations and work sites

throughout the United States during the relevant time period.

         17.    MES is a domestic limited liability company organized and existing under the laws of

Texas.

         18.    MES identifies corporate headquarters as 10308 WCR 72, Midland, Texas 79707.

         19.    At all relevant times, MES has maintained control, oversight, and direction over

Estrada and similarly situated employees, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, and other employment practices.

         20.    MES applies the same employment policies, practices, and procedures to all Non-

Exempt Workers throughout the United States.

         21.    At all times relevant, MES has had an annual gross volume of sales in excess of

$500,000.00.

         22.    At all relevant time, MES has had at least two employees that handle, sell, or work on

goods or materials that were produced for interstate commerce or that traveled in interstate commerce,

such as tools, computers, telephones, vehicles, and safety equipment.

                                               FACTS

         23.    Consistent with their policies and patterns or practices as described herein, MES

harmed Estrada, individually, as follows:

         Blake Estrada

                                                  3
              Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 4 of 8



       24.     Estrada was employed by MES as a Rig Technician from approximately December

2019 through April 2020. During this time, Estrada worked on various oil and gas sites operated by

MES in Texas and New Mexico.

       25.     During his employment, Estrada regularly worked over 40 hours per week.

       26.     Despite regularly working over 40 hours per workweek, MES did not pay Estrada time

and one half his regular rate for all the hours he worked over 40.

                                COLLECTIVE/CLASS ALLEGATIONS

       27.     Estrada brings the First Cause of Action, an FLSA claim, on behalf of himself and all

similarly situated persons who work or have worked as Non-Exempt Workers for MES nationwide

who elect to opt-in to this action (the “FLSA Collective”).

       28.     Estrada brings the Second Cause of Action, an overtime claim under the NMMWA,

on behalf of himself and all similarly situated persons who have worked as Non-Exempt Workers for

MES in New Mexico (the “New Mexico Class”).

       29.     MES is liable under the FLSA for, inter alia, failing to properly compensate Estrada

and the FLSA Collective.

       30.     Consistent with MES’s policies and patterns or practices, Estrada and the FLSA

Collective were not paid the proper premium overtime compensation for all hours worked beyond 40

hours in a workweek.

       31.     All of the work that Estrada and the FLSA Collective has performed has been assigned

by MES, and/or MES has been aware of all of the work that Estrada and the FLSA Collective have

performed.

       32.     As part of their regular business practice, MES has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Estrada

and the FLSA Collective. This policy and pattern or practice includes, but is not limited to:

                                                  4
                Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 5 of 8



        a. willfully failing to pay its employees, including Estrada and the FLSA Collective,

              premium overtime wages for all hours worked in excess of 40 hours per workweek;

              and

        b. willfully failing to record all the time that their employees, including Estrada and

              the FLSA Collective, have worked for the benefit of MES.

        33.         MES’s unlawful conduct, as described in this Complaint, is pursuant to a corporate

policy or practice of minimizing labor costs by misclassifying employees.

        34.         MES is aware or should have been aware that federal law required them to pay Estrada

and the FLSA Collective overtime premiums for all hours worked in excess of 40 per workweek.

        35.         Estrada and the FLSA Collective perform or performed the same primary duties.

        36.         There are many similarly situated current and former Non-Exempt Workers who have

been denied overtime pay in violation of the FLSA and who would benefit from the issuance of a

court-supervised notice of this lawsuit and the opportunity to join it. This notice should be sent to

the FLSA Collective pursuant to 29 U.S.C. § 216(b).

        37.         Those similarly situated employees are known to MES, are readily identifiable, and can

be located through MES’s records.

                                    FIRST CAUSE OF ACTION
                             Fair Labor Standards Act – Overtime Wages
                        (Brought on behalf of Estrada and the FLSA Collective)

        38.         Estrada realleges and incorporates by reference all allegations in all preceding

paragraphs.

        39.         The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

supporting federal regulations, apply to MES and protect Estrada and the members of FLSA

Collective.




                                                      5
               Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 6 of 8



         40.    MES failed to pay Estrada and the FLSA Collective the premium overtime wages to

which they were entitled under the FLSA – at a rate of 1.5 times their regular rate of pay, which

includes all total earnings per workweek, for all hours worked beyond 40 per workweek.

         41.    MES’s unlawful conduct, as described in this Complaint, has been willful and

intentional. MES was aware or should have been aware that the practices described in this Class

Action Complaint were unlawful. MES did not make a good faith effort to comply with the FLSA

with respect to the compensation of Estrada and the FLSA Collective. As such, a three-year statute

of limitations applies, pursuant to 29 U.S.C. §§ 201 et seq.

         42.    As a result of MES’s willful violations of the FLSA, Estrada and the FLSA Collective

have suffered damages by being denied overtime compensation in amounts to be determined at trial,

and are entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’

fees, costs, and other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                               SECOND CAUSE OF ACTION
                     New Mexico Minimum Wage Act – Overtime Wages
                   (Brought on behalf of Estrada and the New Mexico Class)

         43.    Estrada realleges and incorporates by reference all allegations in all preceding

paragraphs.

         44.    The overtime wage provisions set forth in the NMMWA, NMSA 50-4-19, et seq., and

the supporting regulations, apply to MES and protect Estrada and the members of the New Mexico

Class.

         45.    During this time, Estrada and the New Mexico Class regularly worked in excess of 40

hours per week.

         46.    MES failed to pay Estrada and the FLSA Collective the premium overtime wages to

which they were entitled under the NMMWA – at a rate of 1.5 times their regular rates of pay, which

should have included all earnings per workweek – for all hours worked beyond 40 per workweek.

                                                    6
              Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 7 of 8



        47.     Estrada and each member of the New Mexico Class seek unpaid overtime in amount

equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a workweek,

liquidated damages, treble damages, prejudgment interest, all available penalty wages, and such other

legal and equitable relief as the Court deems just and proper from MES.

        48.     Estrada and each member of the New Mexico Class also seek recovery of attorneys’

fees, costs, and expenses of this action, to be paid by MES, as provided by the NMMWA.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually, and on behalf of the FLSA Collective and the New

Mexico Class, respectfully requests that this Court grant the following relief:

                A.      That, at the earliest possible time, Estrada be allowed to give notice of this

collective action, or that the Court issue such notice, to all Non-Exempt Workers who are presently,

or have at any time during the three years immediately preceding the filing of this suit, up through and

including the date of this Court’s issuance of court-supervised notice, worked at MES nationwide.

Such notice shall inform them that this civil action has been filed, of the nature of the action, and of

their right to join this lawsuit if they believe they were denied proper wages;

                B.      Unpaid overtime pay and an additional and equal amount as liquidated

damages pursuant to the FLSA and the supporting United States Department of Labor regulations;

                C.      Certification of this case as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

                D.      Designation of Estrada as representative of the New Mexico Class and counsel

of record as Class Counsel;

                E.      Unpaid overtime wages permitted by law pursuant to the NMMWA;

                F.      Issuance of a declaratory judgment that the practices complained of in this

Complaint are unlawful under the FLSA, as well as under the relevant state laws.

                                                    7
Case 7:20-cv-00140 Document 1 Filed 06/01/20 Page 8 of 8



 G.    Reasonable attorneys’ fees and costs of the action; and

 H.    Such other relief as this Court shall deem just and proper.

                                      Respectfully submitted,

                                             /s/ David I. Moulton
                                      By: _____________________________
                                             Richard J. (Rex) Burch
                                             Texas Bar No. 24001807
                                             David I. Moulton
                                             Texas Bar No. 24051093
                                      BRUCKNER BURCH PLLC
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      Telephone:    (713) 877-8788
                                      Telecopier:   (713) 877-8065
                                      rburch@brucknerburch.com
                                      dmoulton@brucknerburch.com


                                      FITAPELLI & SCHAFFER, LLP
                                      Joseph A. Fitapelli, pro hac vice forthcoming
                                      Frank J. Mazzaferro, pro hac vice forthcoming
                                      28 Liberty Street, 30th Floor
                                      New York, New York 10005
                                      Telephone: (212) 300-0375

                                      Attorneys for Plaintiff and the Classes




                                  8
